925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lowell FORD, also known as Daniel Perkins, Petitioner-Appellant,v.METROPOLITAN CORRECTIONAL CENTER, et al., Respondents-Appellees.
No. 90-3637.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1991.

Before MERRITT, Chief Judge, and RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lowell Ford moves for the appointment of counsel and for bail on appeal from the denial of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  Ford alleged that his 1981 guilty plea to possession of stolen goods was involuntary, that he was sentenced under the wrong count of his indictment, that he received ineffective assistance of counsel, and that the district court is biased against him.  The district court dismissed the motion sua sponte as successive.  Upon consideration, we conclude that the dismissal was proper.


3
We will affirm the judgment of the district court for the reasons stated in its memorandum and order filed on June 28, 1990.  Ford's substantive claims have been rejected previously on the merits by the district court and by this court, see Sanders v. United States, 373 U.S. 1, 15 (1963), and Ford has not made a colorable showing of factual innocence requiring a redetermination of the merits.    See Kuhlmann v. Wilson, 477 U.S. 436, 454 (1986).  Ford's allegation of bias is wholly unsubstantiated and does not implicate the legality of his sentence in any event.


4
Therefore, petitioner's motion for the appointment of counsel and for bail is denied, and the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.